NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                              JAN 20 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ANH BI LEE, also known as Anh Bi Le,             No. 08-35500

              Petitioner - Appellant,            D.C. No. 2:06-cv-01666-JCC

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA,

              Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                           Submitted January 15, 2010**
                               Seattle, Washington

Before: TASHIMA and TALLMAN, Circuit Judges, and MARSHALL, ***
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Consuelo B. Marshall, Senior United States District
Judge for the Central District of California, sitting by designation.
      Anh Bi Le (“Le”), a federal prisoner, appeals the district court’s denial of his

28 U.S.C. § 2255 motion alleging ineffective assistance of counsel during the plea

bargaining process. We have jurisdiction pursuant to 28 U.S.C. §§ 1291, 2253,

and 2255, and we affirm.

      Strickland v. Washington, 466 U.S. 668, 687 (1984), sets forth the two-part

standard for evaluating claims of ineffective assistance of counsel. Hill v.

Lockhart, 474 U.S. 52, 58 (1985). If a defendant fails to meet either prong of the

test, the claim of ineffective assistance must be denied. Strickland, 466 U.S. at

700. First, a defendant must show that, considering the totality of the

circumstances, counsel’s performance fell below an objective standard of

reasonableness. Id. at 687–88. This can be accomplished by a defendant’s

identification of acts or omissions that are not the result of reasonable professional

judgment. Id. at 690. Second, the defendant must affirmatively prove prejudice by

showing that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. Id. at 693. Additionally, there remains a strong

presumption that counsel’s conduct falls within the range of reasonable

professional assistance. Id. at 689.

      In Gonzalez v. United States, 33 F.3d 1047, 1048 (9th Cir. 1994), we

considered whether the defendant’s counsel was ineffective because counsel did


                                           2
not request a qualified interpreter’s presence to assist in court proceedings. After

stating that the Strickland test applied, we found that “Gonzalez . . . failed to

demonstrate that [his counsel] was ineffective with respect to recognizing

Gonzalez’s language difficulties.” Id. at 1051. The record evidenced that counsel

would not have been aware of Gonzalez’s claimed inability to understand English,

and that Gonzalez did not claim that he misunderstood the charges against him,

only the length of his sentence. Id. We said that “[g]iven the totality of the

circumstances, [counsel]’s assistance with respect to Gonzalez’s language

difficulty was reasonable.” Id.

      The same holds true in the instant case. Le has pointed to no evidence

indicating that his attorney, Robert Goldsmith, should have known about his

difficulty understanding the English language. Le spoke English in his meetings

with Goldsmith, corresponded in English through written letters to Goldsmith and

motions to the court, and never evinced a lack of understanding to either the court

or Goldsmith. Furthermore, at the evidentiary hearing, Le could not identify any

information he should have known when trying to decide between accepting the

guilty plea or going to trial, and he failed show that the evidence used against him

was not fully explained prior to trial. Finally, Goldsmith brought an interpreter to

the final plea negotiations, without a request from Le, to ensure that Le could fully


                                           3
understand the government’s offer. In light of “all the circumstances,” we hold

that Goldsmith provided objectively reasonable assistance. Strickland, 466 U.S. at

688.

       AFFIRMED.




                                         4